Exhibit 10.10

MASTER PURCHASE AND SALE AGREEMENT
(WITH ESCROW INSTRUCTIONS)


This Master Purchase and Sale Agreement (this “Agreement”) is entered into
effective as of September 29, 2014 (the “Effective Date”) by the entities listed
on the signature page attached to this Agreement, each as a seller
(collectively, the “Seller”), and ARCP ACQUISITIONS, LLC, a Delaware limited
liability company, as Buyer (“Buyer”).
RECITALS
A. Buyer desires to purchase certain real estate assets (each, as more
completely defined below, a “Property” and, collectively, the “Properties”) from
Seller and Seller desires to sell the Properties to Buyer, all as more
particularly set forth in this Agreement. The Properties are leased to various
tenants (the “Tenants”) pursuant to the lease agreements (including any
amendments or supplements and any guaranties, security deposits, prepaid rent,
or other security relating thereto, each, a “Lease” and, collectively, the
“Leases”) described on the Rent Roll for each Property attached as Schedule 2 to
this Agreement (collectively, the “Rent Roll”). The Rent Roll shall include the
leased square footage for each Tenant. Exhibit A (the “Property Information”)
attached hereto sets forth the street address and the list of Tenants (and the
guarantors, as applicable) for each Property.
B. In consideration of the mutual covenants and undertakings set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer (each, a “Party”
and, collectively, the “Parties”) agree as follows:
SUMMARY OF TERMS
Certain key terms of this Agreement are summarized below, but remain subject to
the applicable detailed provisions set forth elsewhere in this Agreement.
Properties:
Fee title to those certain parcels of real property legally described on Exhibit
A-1 through Exhibit A-2 attached hereto (the “Land”), together with all
buildings thereon (each, a “Building” and, collectively, the “Buildings”) and
including the related property and rights described in this Agreement.

Purchase Price:
$29,312,310.00 (the “Purchase Price”).

Deposit:
$565,795.75 (such amount, together with all interest earned or accrued thereon,
the “Deposit”).

Study Period:
Expires October 29, 2014.

Closing Date:
November 10, 2014, or such earlier date to which Buyer and Seller agree.

Escrow Agent:
First American Title Insurance Company, National Commercial Services (“Escrow
Agent”)

2425 E. Camelback Road, Suite 300
Phoenix, Arizona 85016

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



Attention: Brandon Grajewski
Tel: (602) 567-8145
Fax: (602) 567-8101
Email: bgrajewski@firstam.com


Notices Addresses for the Parties:


If to Seller:
Midland Atlantic

8044 Montgomery Road, Suite 710        
Cincinnati, Ohio
Attn: Chris Palermo
Tel: (513) 792-5000 ext. 201
Fax: (513) 792-2010
Email: cpalermo@midlandatlantic.com


with a copy to:
Frost Brown Todd LLC

3300 Great American Tower
301 East Fourth Street
Cincinnati, OH 45202
Attn: John C. Krug, Esq.
Tel: (513) 651-6161
Fax: (513) 651-6981
Email: JKrug@fbtlaw.com


If to Buyer:    ARCP Acquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: H. Curtis Keller
Tel: (602) 778-6280
Fax: (480) 449-7012
Email: ckeller@arcpreit.com


with a copy to:    ARCP Acquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Hope Ross
Tel: (602) 778-8700
Fax: (480) 449-7012
Email: HRoss@arcpreit.com


Notice Provisions:
See Section 22.

Seller’s Diligence Contact for scheduling physical inspections of the Property:
Name: Chris Palermo
Tel: (513) 792-5000 ext. 201
Email: cpalermo@midlandatlantic.com

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------







Buyer’s Contact for obtaining any approvals required under Section 18(b)(ii) or
other Sections of this Agreement:


Name: Hope Ross
Tel: (602) 778-8700
Email: HRoss@arcpreit.com








[Remainder of page intentionally left blank]



Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------





1.PURCHASE AND SALE OF PROPERTIES. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, the Properties upon and subject to the terms and
conditions of this Agreement. As used in this Agreement, with respect to each
separate Property:
(a)“Real Property” means and includes (i) the respective parcel of the Land, the
respective Building, and all other buildings, improvements, building systems and
fixtures located upon such Land; (ii) all tenements, hereditaments, rights,
easements and appurtenances pertaining to such Land or such Building; and (iii)
all mineral, water, irrigation and other property rights of Seller, if any,
running with or otherwise pertaining to such Land; and
(b)“Property” means and includes (i) the Real Property; (ii) the Leases; (iii)
all of Seller’s interest, if any, in and to any equipment, machinery, furniture,
furnishings and other tangible personal property located upon or used in
connection with the Real Property (the “Personalty”); and (iv) all of Seller’s
interest in and to the following affecting or relating to the Property: (1) all
warranties and guaranties (the “Warranties”); (2) all development rights,
utility capacities, approvals, permits and licenses (the “Permits”); (3) all
surveys, engineering reports, environmental reports, plans, drawings,
specifications, construction contracts, subcontracts, architectural and
engineering agreements, and similar documents and agreements relating to the
design, development, construction, maintenance or repair of the Property (the
“Property Documents”); and (4) all contractual rights, trade names, trademarks,
intellectual property and other intangibles (the “Intangibles”).
2.PURCHASE PRICE. The Purchase Price will be paid by Buyer as follows, in cash
or other immediately available funds:
(a)    the Deposit will be deposited in escrow with Escrow Agent not later than
three (3) business days following the receipt by Escrow Agent of a
fully-executed original of this Agreement; and
(b)    the balance of the Purchase Price, as may be increased or decreased to
account for any prorations, credits, or other adjustments required by this
Agreement, will be deposited in escrow with Escrow Agent on or before the close
of escrow (the “Closing”).
The “Opening of Escrow” means the receipt, countersignature and distribution by
Escrow Agent of a fully-executed original of this Agreement, together with the
receipt by Escrow Agent of the Deposit. Seller and Buyer agree to the escrow
instructions attached hereto as Exhibit F and incorporated herein (the “Escrow
Instructions”).
3.DISPOSITION OF DEPOSIT. Seller and Buyer instruct Escrow Agent to place the
Deposit in a federally insured interest-bearing account. The Deposit will be
applied as follows: (a) if Buyer terminates this Agreement in any situation
where Buyer is permitted or deemed to do so under this Agreement (which
permitted terminations shall include without limitation a termination by Buyer
for any failure of a condition precedent under Section 13 below or for an
uncured default by Seller as provided in Section 21(a) below), the Deposit will
be paid immediately to Buyer, and neither of the Parties will have any further
liability or obligation under this Agreement, except with respect to any
obligations which are expressly stated in this Agreement to survive a
termination prior to Closing (the “Surviving Obligations”); (b) if Seller
terminates this Agreement as the result of an uncured default by Buyer as
provided in Section 21(b) below, the Deposit will be paid to

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



Seller, and neither of the Parties will have any further liability or obligation
under this Agreement except for any Surviving Obligations; and (c) if Closing
occurs, the Deposit will be credited to Buyer, applied against the Purchase
Price and paid to Seller at Closing.
4.DELIVERY OF SELLER’S DILIGENCE MATERIALS.
(a)    Seller will deliver to Buyer, not later than five (5) days after the
Effective Date and at no cost to Buyer, all information in Seller’s possession
relating to the Properties and described on Schedule 1 attached to this
Agreement (collectively, “Seller’s Diligence Materials”). If Seller obtains any
material additions or updates to the Seller’s Diligence Materials prior to
Closing, Seller will immediately notify Buyer of such fact and will promptly
deliver all such supplemental information to Buyer. Seller designates the
contact person(s) so named in the Summary of Terms above as the representative
of Seller through which Buyer may schedule any physical inspections of the
Property (“Seller’s Diligence Contact”).
(b)    Except as expressly set forth in this Agreement, Seller makes no
representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered or given by Seller or its brokers or
agents to Buyer (including but not limited to Seller’s Diligence Materials) in
connection with the transaction contemplated in this Agreement. Buyer
acknowledges and agrees that all materials, data and information delivered or
given by Seller to Buyer in connection with the transaction contemplated in this
Agreement are provided to Buyer as a convenience only and that any reliance on
or use of such materials, data or information by Buyer shall be at the sole risk
of Buyer, except as otherwise expressly stated in this Agreement.
5.BUYER’S STUDY PERIOD.
(a)Buyer will have until 5:00 p.m. Mountain Standard Time (MST) on October 29,
2014 (such period, the “Study Period”), within which to conduct and approve any
investigations, studies or tests desired by Buyer, in Buyer’s sole discretion,
to determine the feasibility of acquiring the Properties (collectively, “Buyer’s
Diligence”); provided, however, that if Seller fails to deliver all of Seller’s
Diligence Materials to Buyer within five (5) days after the Effective Date, then
the Study Period will be extended by one (1) day for each day that passes
thereafter until all of the Seller’s Diligence Materials are delivered to Buyer.
(b)Seller grants to Buyer and Buyer’s agents, employees and contractors the
right (subject at all times to the rights of tenants of the Property under their
respective leases) to enter upon the Properties, at any time or times prior to
Closing, to conduct Buyer’s Diligence, all of which will be conducted and
completed at Buyer’s cost. Buyer will notify Seller’s Diligence Contact at least
24 hours prior to (i) any entry onto the Property and (ii) any interview or
meeting with any tenant of the Property, and will make commercially reasonable
efforts not to interfere with or disrupt the Tenants’ business operations at
each Property or the ongoing operation of the shopping centers. Any invasive
environmental, geotechnical or other invasive testing proposed by Buyer shall
require Seller’s prior written approval as to the proposed scope of work, which
will not be unreasonably delayed, conditioned, or withheld.
Buyer will indemnify and hold Seller harmless from and against any damage,
injury, claim or lien caused by the activities of Buyer or its agents on the
Properties, except that Buyer will have no obligation to indemnify Seller as a
result of the mere discovery or presence of any pre-existing conditions,
including any hazardous materials. Buyer will also maintain commercial

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



general liability insurance with limits of at least $1,000,000 per occurrence
and $2,000,000 aggregate and workers compensation insurance and will provide a
certificate of insurance evidencing the same to Seller upon request.
Buyer will obtain any necessary licenses, permits and/or approvals required for
Buyer’s Diligence by applicable governmental agencies. Buyer will also comply
with all laws, rules and regulations applicable to Buyer’s Diligence. After
completion of the Buyer’s Diligence, then unless otherwise agreed by Seller,
Buyer will restore the Properties to substantially the same condition as existed
immediately prior to Buyer’s entry upon the Properties. Buyer and its agents,
employees and contractors will use due care in connection with any inspections
or tests of the Properties.
Buyer will not permit any mechanics' or other liens to be filed against the
Properties as a result of labor or materials furnished in connection with the
Buyer’s Diligence. If any such lien is filed against the Properties as a result
of the activities of Buyer or Buyer's agents, employees and/or contractors, then
within 30 days after receipt of written demand from Seller, Buyer will either
cause the same to be discharged of record by payment of the claim or posting of
a bond, or will take such other action as may be reasonably acceptable to
protect Seller from any loss or damage arising from such lien.
Buyer’s obligations under this Section 5(b) shall survive any termination of
this Agreement.
(c)If, at any time prior to the expiration of the Study Period, Buyer elects in
its sole discretion not to proceed to acquire the Properties, Buyer may
terminate this Agreement by giving written notice of such termination to Seller
and Escrow Agent, whereupon the Deposit will promptly be paid by Escrow Agent to
Buyer, and neither of the Parties will have any further liability or obligation
under this Agreement except for any Surviving Obligations. Buyer may expressly
waive this termination right at any time prior to the end of the Study Period by
giving written notice of such waiver to Seller and Escrow Agent, and the Study
Period shall be deemed to end upon Buyer’s giving of such a waiver notice.
Unless Buyer has given written notice to Seller and Escrow Agent expressly
stating that Buyer elects to waive this termination right and proceed with the
acquisition of the Properties, then upon the expiration of the Study Period
Buyer shall be deemed to have terminated this Agreement in its entirety,
whereupon the Deposit will immediately be paid by Escrow Agent to Buyer and
neither of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations.
(d)The Parties expressly agree that the mutual agreements, covenants,
obligations and undertakings set forth in this Agreement, including without
limitation the Surviving Obligations, constitute sufficient consideration for
each Party to create a legally binding agreement notwithstanding that Buyer may
freely terminate this Agreement and receive a return of the Deposit at any time
prior to the end of the Study Period.
6.TITLE AND SURVEY REVIEW.
(a)Promptly after the Effective Date, Escrow Agent will deliver to Buyer and
Seller a current title commitment on each Property (as may be updated, each, a
“Commitment”) for the issuance to Buyer of an ALTA extended coverage owner’s
policy of title insurance (the “Owner’s

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



Policy”) for such Property, together with complete, legible copies of all
requirement and exception documents referenced in each such Commitment.
(b)Promptly after the Effective Date, Buyer will cause a licensed surveyor to
complete and deliver to Escrow Agent, Seller and Buyer a current, certified ALTA
As-Built survey of each Property (each, a “Survey”).
(c)For each Property, Buyer will, by giving written notice (the “Title Notice”)
to Seller and Escrow Agent prior to the expiration of the Study Period, either
(i) approve the condition of title, or (ii) identify any matters set forth in
the Commitment or the Survey for such Property to which Buyer objects
(collectively, the “Objectionable Matters”). If no Title Notice for a particular
Property is given by Buyer to Seller before the end of the Study Period, then
Buyer shall be deemed to have approved of the condition of title for such
Property as reflected in the applicable Commitment and Survey.
(d)If a Title Notice identifies any Objectionable Matters, Seller will notify
Buyer in writing (“Seller’s Title Response”) within five (5) business days after
receiving the Title Notice whether or not Seller will cure those Objectionable
Matters prior to the Closing Date in the manner requested by Buyer; failure of
Seller to provide a Seller’s Title Response will be deemed to be Seller’s
election not to cure any Objectionable Matters. If Seller’s Title Response (if
given) states that Seller will not cure some or all of the Objectionable
Matters, or if Seller is deemed to have elected not to cure any Objectionable
Matters, then Buyer may elect, by giving written notice to Seller and Escrow
Agent within five (5) business days after receiving Seller’s Title Response, to
either (i) proceed with the acquisition of all Properties notwithstanding the
Objectionable Matters which Seller has not agreed to cure, in which case Buyer
shall be deemed to have approved of the condition of title for such Property as
reflected in the applicable Commitment and Survey, as amended with respect to
the Objectionable Matters Seller has cured or agreed to cure; or (ii) terminate
this Agreement as to all the Properties, in which case the Deposit will
immediately be paid by Escrow Agent to Buyer, and neither of the Parties will
have any further liability or obligation under this Agreement except for any
Surviving Obligations.
(e)If any Commitment is amended to include new exceptions or requirements after
Buyer’s delivery of the Title Notice related to such Commitment, Buyer will have
five (5) business days after Buyer’s receipt of the amended Commitment (and
copies of any documents identified in the new exceptions or new requirements)
within which to review and, if desired, object in writing to such new matters as
Objectionable Matters. If Buyer so objects, the procedures and timelines set
forth above will apply to govern any such objection, Seller’s response thereto
and Buyer’s rights thereafter.
(f)Notwithstanding the foregoing, in all events Seller will, at or prior to
Closing, (i) pay in full and cause to be canceled and discharged (or otherwise
cause Escrow Agent to insure over) all mechanics’ and contractors’ liens
encumbering the fee interest in either of the Properties as a result of work
performed by or on behalf of Seller; (ii) pay in full all past due ad valorem
taxes and assessments of any kind constituting a lien against either of the
Properties; and (iii) cause to be satisfied and discharged in full all mortgage
loans which encumber either of the Properties and any other monetary lien or
encumbrance caused or created by Seller against either of the Properties.
7.RESERVED.

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



8.CLOSE OF ESCROW. The Closing will occur on or before 5:00 p.m. MST on November
10, 2014 or such earlier date as Buyer may elect by giving written notice to
Seller and Escrow Agent (the “Closing Date”). Buyer may extend the Closing Date
for up to an additional fifteen (15) business days by giving written notice of
such extension to Seller and Escrow Agent prior to the original Closing Date. At
Closing, the funds and documents deposited into escrow will be appropriately
disbursed and distributed by Escrow Agent, and Seller will deliver possession of
each Property to Buyer, all as required by and specified under this Agreement.
9.THE TRANSFER DOCUMENTS. For each individual Property:
(a)The Real Property will be conveyed by a special warranty deed (or local
equivalent in the applicable Property jurisdiction that contains a warranty
against the grantor’s acts only) in the form attached hereto as Exhibit B,
subject only to such non-material changes to the form as may be required to meet
local recording requirements (the “Deed”). The Personalty will be conveyed by a
bill of sale in substantially the form attached as Exhibit C (the “Bill of
Sale”). The Leases will be assigned by an assignment and assumption of lease in
substantially the form attached as Exhibit D (the “Assignment of Leases”). The
Permits, Warranties, Property Documents and Intangibles will be assigned by an
assignment agreement in substantially the form attached as Exhibit E (the
“Assignment Agreement”). The Parties will supplement the foregoing with such
additional documents, if any, as may reasonably be required to properly convey
specific items of the Property. If the transfer of any Warranties requires the
approval of the applicable warrantor or the satisfaction of any other conditions
to such transfer, Seller will use commercially reasonable, diligent efforts to
obtain such approvals, recognizing that such approvals may not be obtainable
prior to the Closing Date, in which case Seller will continue to pursue
obtaining the approvals following the Closing Date (and Buyer will cooperate in
such effort), provided that Seller will not be required to pay any transfers
fees charged by the warrantor and Seller will not be required to continue its
efforts to obtain approvals after the expiration of the “Survival Period” (as
defined below). Seller will also deliver an updated copy of the Rent Roll,
certified by Seller to be complete and accurate as of the Closing Date. The
Deed, Bill of Sale, Assignment of Leases, Assignment Agreement, certified Rent
Roll, an assignment of Seller’s interest in the Liquor Store Escrow described in
Section 18(a)(xvi) below and the related escrow agreement if the Liquor Store
Escrow is not disbursed prior to Closing in accordance with the escrow
agreement, and the other closing documents required under this Agreement or
otherwise delivered by the Parties at Closing for each Property are collectively
referred to as the “Transfer Documents”. Seller and Buyer will deposit duly
executed and (as appropriate) acknowledged originals of each of the Transfer
Documents with Escrow Agent not later than one (1) business day prior to the
Closing Date.
(b)If Seller holds any transferable contracts or agreements relating to the
upkeep, repair, maintenance, management or operation of a Property (“Operating
Contracts”), Seller will provide copies thereof to Buyer as a part of Seller’s
Diligence Materials. Buyer may elect, by written notice given to Seller prior to
the end of the Study Period, to take an assignment of any or all of the
Operating Contracts. If Buyer so elects, the Parties will execute and include in
the applicable Transfer Documents an assignment agreement appropriate to effect
such assignment, and any payments due under the assigned Operating Contracts
will be equitably prorated as of the Closing Date. Seller will terminate,
effective as of the Closing Date and at Seller’s sole expense, any Operating
Contracts for a Property that are not so expressly assigned to Buyer. Without
limiting the foregoing, Seller will terminate any existing management agreement
or leasing agreement applicable to a Property, and provide evidence of such
termination to Buyer prior to Closing.

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



(c)If Buyer gives Seller notice within ten (10) days after the Opening of Escrow
that Buyer desires to obtain a subordination, non-disturbance and attornment
agreement ("SNDA") from any of all of the Tenants, Seller will request (pursuant
to the applicable provisions of the applicable Tenant’s Lease) and use
commercially reasonable efforts to obtain a SNDA from each such Tenant, either
on the form specified in such Lease or, if none, on Buyer’s preferred form
delivered to Seller with Buyer’s request notice; provided, that the receipt of
the SNDA by Buyer from such term will not be a condition to Closing.
10.ESTOPPEL CERTIFICATE. As to each Property, Seller will deliver to Buyer, not
later than three (3) days prior to the Closing Date, original estoppel
certificates from the tenants required in this Section, in form and substance
reasonably acceptable to Buyer, which: (a) is dated not more than thirty (30)
days prior to the Closing Date; (b) is executed such by Tenant; (c) is addressed
to (i) Buyer; (ii) as to each Property, to a “special purpose entity” to be
formed to take title to such Property; (iii) any proposed lender identified by
Buyer (“Lender”); and (iv) their respective successors and assigns; (d) verifies
the basic facts of the applicable Lease (term, rental, expiration date, any
options, etc.) and contains no assertions adverse to the landlord or contrary to
the provisions of such Lease; (e) confirms that there are no known defaults by
the landlord under such Lease, no unperformed or “punchlist” construction items,
no unpaid tenant improvement allowances, inducements or leasing commissions, and
no other due but unperformed obligations of the landlord; and (f) if such
Tenant’s obligations under such Lease have been guaranteed by another person or
entity, also covers such guaranty and is signed by such guarantor(s)
(collectively, the “Estoppel Requirements”). The estoppels will be prepared by
Seller using the form attached as Exhibit G. Estoppel certificates will be
required for the following tenants: (i) each of the “Major Tenants” (as defined
below), and (ii) as to each Property, additional estoppels from tenants covering
at least seventy-five percent (75%) of the total leased area within such
Property, excluding the aggregate area leased by any Major Tenant. As used in
this Agreement, “Major Tenant” means any tenant occupying 20,000 square feet or
more of gross leasable area within either of the Properties. Notwithstanding the
foregoing and the form of estoppel certificate attached as Exhibit G, Buyer
acknowledges that Major Tenants and other regional or national tenants of the
Real Property may provide an estoppel using their own standard forms, and that
some Leases may specify a particular form of estoppel, or the content of the
estoppel, that the tenant is required to provide. Accordingly, if any estoppel
certificate is in the form (a) attached as Exhibit G, or (b) in the form
specifically required by the applicable tenant Lease, or (c) on the form
customarily provided by the applicable tenant, such estoppel certificate shall
be deemed acceptable to Buyer provided it is not a Non-Complying Estoppel. The
term “Non-Complying Estoppel” means any estoppel certificate that discloses
information that is materially inconsistent with the Rent Roll, the
representations of Seller herein or the Seller’s Diligence Materials or asserts
that Seller is in default of the Lease, or asserts a material claim, offset or
deduction against Seller or any other material adverse matter, or does not
satisfy all of the Estoppel Requirements listed above. Buyer shall notify Seller
within two (2) business days of receipt of any estoppel certificate in the event
Buyer determines such estoppel certificate is not acceptable to Buyer along with
the reasons for such determination. In the event Buyer fails to give such notice
within such two (2) business day period, then any such estoppel certificate
shall be deemed to be acceptable to Buyer. Seller will not be in default of this
Agreement by reason of Buyer’s rejection of any estoppel certificate.
11.CLOSING COSTS. As to each Property, Seller will pay (a) the cost of the
Owner’s Policy, any related search or exam fees, and any endorsements required
for Seller’s cure of any Objectionable Matters; (b) the costs of releasing all
liens, judgments, and other encumbrances that are to be released and of
recording such releases; (c) one-half the fees and costs due Escrow

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



Agent for its services; (d) except as provided below, any transfer taxes,
documentary taxes, mansion taxes, recording charges for any documents necessary
for clearance of Objectionable Matters or for Seller to be able to convey title
in the form required by this Agreement, and other such fees or charges
associated with the sale and conveyance of such Property; (e) a credit to Buyer
in the amount of $24,021.48 for Buyer’s Diligence expenses; (f) a credit to
Buyer in the amount of $1,000,000.00; (g) a credit to Buyer for the tenant
improvement allowance owed to Camelot World Travel, Inc. in the amount of
$58,000.00, (h) a credit to Buyer for the remaining tenant improvement allowance
owed to Happy Wok Express Inc. in the amount of $2,190.36; and (h) all other
costs to be paid by Seller under this Agreement. As to each Property, Buyer will
pay (i) any additional cost for a lender’s title policy, if required by Buyer;
(ii) the cost of the Survey; (iii) one-half the fees and costs due Escrow Agent
for its services; (v) recording charges for the Deed and any mortgages or other
documents associated with Buyer’s financing, if any; and (v) any additional
title-related costs, if any required for deletion of standard exceptions from or
issuance of extended coverage in the Owner’s Policy and any lender’s title
policy, as well as the cost of any endorsements to the Owner’s Policy and any
lender’s title policy other than those required to be paid for by Seller as
provided above; and (vi) all other costs to be paid by Buyer under this
Agreement. Except as otherwise provided in this Agreement, Seller and Buyer will
each be solely responsible for and bear all of their own expenses, including
without limitation any expenses of legal counsel, accountants, and other
advisors incurred at any time in connection with pursuing or consummating the
transactions contemplated hereby. Any other closing costs for a Property that
are not specifically designated as the responsibility of either Party in this
Agreement will be paid by Seller and Buyer according to the usual and customary
allocation of the same by Escrow Agent for such Property’s locale. Seller agrees
that all closing costs and charges payable by Seller may be deducted from
Seller’s proceeds otherwise payable to Seller at Closing. Buyer will deposit
with Escrow Agent sufficient cash to pay all of Buyer’s closing costs and
charges.
12.PRORATIONS.
(a)    The Parties will each execute and deliver to Escrow Agent for the Closing
a closing statement covering all of the Properties in the aggregate, setting
forth the Purchase Price, and all closing credits, prorations, charges, costs
and adjustments contemplated by this Agreement. All prorations will be
calculated as of the Closing Date by Escrow Agent, based upon the latest
available information, with income and expense for the Closing Date being
allocated to Buyer. Buyer will receive a credit for any rent and other amounts
(“Rents”) paid or payable by the Tenants for the period beginning with and
including the Closing Date through and including the last day of the month in
which Closing occurs (including any monthly estimates of common area maintenance
charges, taxes, insurance or similar expenses). All other income, expenses,
credits and charges to Buyer and Seller will be similarly prorated as of the
Closing Date. Real estate taxes and assessments (excluding amounts owed by
tenants who reimburse Seller for their share of real estate taxes on an annual
basis), to the extent not the sole responsibility of the Tenants under the
respective Leases and paid directly by such Tenants to the applicable taxing
authority, will be prorated on an accrual basis based on each party’s period of
ownership and, if actual amounts are not available, will be based upon the
current valuation and latest available tax rates or assessments. All pre-paid or
abated Rents or deposit amounts held by Seller under the Leases, if any, will be
paid to Buyer in the form of credits against the Purchase Price (except if paid
under Section 12(c) below). Any amounts collected and held by Seller under the
Leases with respect to the payment of CAM expenses, taxes and insurance premiums
for the calendar year in which the Closing occurs will be prorated as of the
Closing Date. Seller will timely prepare any CAM, real estate tax, insurance or
other expense reconciliations that may be required under the Leases for

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



the 2014 calendar year (to the extent applicable to Seller’s period of
ownership), in accordance with the Leases and any amounts owing to or due from
tenants will be allocated to Seller or Buyer in accordance with their respective
periods of ownership. Similarly, Buyer will timely prepare any CAM, real estate
tax, insurance or other expense reconciliations that may be required under the
Leases for the 2014 calendar year (to the extent applicable to Buyer’s period of
ownership), in accordance with the Leases, and the parties will coordinate their
efforts so that Buyer can submit both Seller’s and Buyer’s partial-year
reconciliations to the Tenants. Buyer will be responsible for collecting any net
expense amounts owed by the Tenants for the 2014 calendar year, and will remit
Seller’s share thereof (based on Seller’s period of ownership) to Seller. If any
net expense amounts are owed to Tenants for the 2014 calendar year, Buyer will
be responsible for paying the Tenants any such amounts due and Seller will pay
Seller’s share thereof (based on Seller’s period of ownership) to Buyer. If
after Closing either Party receives any Rents or other amounts that properly
belong to the other Party based upon the Closing prorations and each party’s
respective period of ownership of the Properties, such amounts will be
immediately remitted to such other Party.
(b)    No later than the six (6th) month anniversary of the Closing Date (the
“Final Adjustment Date”), Seller and Buyer will make a final adjustment for each
Property of any income and expense amounts for which final adjustments or
prorations were not determined at Closing, if any. Any net adjustment in favor
of Buyer or Seller is to be paid in cash by the other no later than thirty (30)
days after such final adjustment has been made. If after Closing either Party
otherwise discovers any errors, or receives additional information, indicating
that the prorations were inaccurate, such Party will promptly notify the other
and the Parties will correctly re-prorate the amounts in question. No such
correction will be required later than six (6) months after the Closing Date
unless prior to such date the Party seeking the correction has given a written
notice to the other Party specifying the nature and basis for such correction;
provided, however, that if a correction is sought because current tax or
assessment bills for a Property were not available as of Closing, the correction
period with respect to the closing proration of such taxes or assessments for
that Property will if needed continue beyond such six (6) month period until
thirty (30) days after Buyer’s receipt of the applicable bills. In the event of
any re-proration under this Section, the Party owing funds will within thirty
(30) days after determination remit to the other Party the amount shown to be
due. The provisions of this Section 12 shall survive Closing.
(c)    If the actual rent commencement date for any Lease has not occurred by
Closing, but has been determined by Closing and is no longer subject to any
conditions precedent that have not been satisfied (other than the mere passage
of time), Seller will provide Buyer with a credit against the Purchase Price at
Closing equal to any lease revenue (i.e., base rent, plus taxes, insurance,
common area maintenance charges and any other payments required to be paid by
Tenants under the Leases) that would have been due under such Lease, without
regard to any free rent periods or rental abatements and other inducements
(except if paid under Section 12(d) below), for the period from the Closing Date
through the actual date of rent commencement under such Lease had the obligation
to commence paying rent been in effect on the Closing Date.
(d)    All unpaid leasing costs relating to the Leases, including, without
limitation, tenant improvement costs or allowances, free rent periods or rental
abatements, concessions and other inducements and all brokerage commissions
relating to the Leases are the obligation of Seller and shall be paid by Seller
at Closing with evidence of payment delivered to Buyer at Closing or Buyer shall
receive a credit against the Purchase Price for any such amount(s) not paid.

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



13.BUYER’S CONDITIONS PRECEDENT. In addition to all other conditions precedent
set forth in this Agreement, Buyer’s obligation to close escrow and complete the
purchase of the Properties under this Agreement is expressly subject to the
following:
(a)Seller’s deposit with Escrow Agent, for delivery to Buyer at Closing, of the
executed original Transfer Documents;
(b)Seller’s delivery to Buyer of the estoppel certificates as provided in
Section 10 above;
(c)Seller’s representations and warranties being true and correct in all
material respects, and Seller not being in breach or default of any obligation
of Seller under this Agreement;
(d)Seller’s deposit with Escrow Agent of (i) Escrow Agent’s customary form of
“Owner’s Affidavit” in form and substance reasonably acceptable to Seller and
Escrow Agent and sufficient to allow the Escrow Agent to delete the so-called
standard exceptions in the Owner’s Policy (other than any such exception for
survey matters) and (ii) such additional affidavits, undertakings or other
documents as may be reasonably required by Escrow Agent (and in form and
substance reasonably acceptable to Seller and Escrow Agent) to allow for the
deletion of any mechanics’ lien exceptions and other standard exceptions from
the Owner’s Policy;
(e)Escrow Agent’s irrevocable commitment to issue the Owner’s Policy in the
amount of the Purchase Price, subject only to such exceptions as have been
approved, or are deemed to have been approved, by Buyer in accordance with this
Agreement, and further provided that if deletion of any general exception for
survey matters (or issuance of extended coverage with respect to survey matters)
requires a Survey, Buyer will furnish the same to the Escrow Agent;
(f)Seller’s deposit with Escrow Agent of a letter from Seller to the Tenants,
complying with the notice requirements of the respective Lease and in form
reasonably satisfactory to Buyer, directing that future rent under such Lease be
paid to Buyer;
(g)Seller’s delivery to Buyer at Closing of a fully-executed original of each
Lease (to the extent in the possession of Seller or Seller’s agents) and, if
Seller is not the original landlord under a Lease, all assignments necessary to
establish that Seller is the successor-in-interest to the landlord’s rights
under such Lease;
(h)Seller’s delivery to Buyer of all Warranties, Permits, and Property
Documents, if any, in the possession of Seller or Seller’s agents (including
without limitation any warranties covering the roof or any other part of the
Buildings); any Intangibles capable of physical delivery; and any
non-proprietary leasing and property manuals, files and records applicable to or
useful in connection with the continued operation, leasing and maintenance of
such Property;
(i)Seller’s delivery to Buyer of written consent from LG&E authorizing the
building encroachment on the easements recorded in Book 7758, Page 521 and Book
7597, Page 904; and
(j)Seller’s delivery to Buyer of the estoppel certificates relating to the
documents recorded in Deed Book 7435, Page 909, Deed Book 6916, Page 110, and
Deed Book 10146, Page 395 in the Jefferson County, Kentucky records as set forth
in Seller’s Title Response dated October 16, 2014 relating to Blankenbaker
Plaza.

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



Seller will use commercially reasonable efforts to satisfy those conditions that
require Seller’s action or are otherwise within Seller’s control. If the
foregoing conditions have not been satisfied by the scheduled Closing Date, then
Buyer will have the right, at Buyer’s sole option and without limiting any other
right or remedy of Buyer, to extend Closing for such amount of time as Buyer
deems reasonably necessary to allow Seller to satisfy such conditions, by giving
written notice of such extension to Seller and Escrow Agent.
14.NON-FOREIGN AFFIDAVIT. Seller will deposit with Escrow Agent prior to Closing
a sworn affidavit (the “Non-Foreign Affidavit”) properly containing such
information as is required by Section 1445(b)(2) of the Internal Revenue Code of
1986, as amended (the “Tax Code”). If Seller does not timely furnish the
Non-Foreign Affidavit, Buyer may withhold (or direct Escrow Agent to withhold)
from the Purchase Price the amount required to be so withheld pursuant to
Section 1445(a) of the Tax Code, and such withheld funds will be deposited with
the Internal Revenue Service as required by such Section 1445(a) and the
regulations promulgated thereunder. The amount withheld, if any, shall
nevertheless be deemed to be part of the Purchase Price paid to Seller.
15.BROKER’S COMMISSION. The Parties warrant to one another that they have not
dealt with any finder, broker or realtor in connection with this Agreement,
except for CBRE (Brooks Mayer – Blankenbaker Plaza and Christian Williams –
Brynwood Square) (collectively, the “Broker”). Seller is responsible for payment
of all commissions relating to this transaction to the Broker, and all
commissions due will be paid at Closing. If any person (including the Broker)
asserts a claim to any other finder’s fee, brokerage commission or similar
compensation in connection with this Agreement, the Party under whom the finder
or broker is claiming will indemnify, defend and hold harmless the other Party
from and against any such claim and all costs, expenses and liabilities incurred
in defending against such claim, including without limitation reasonable
attorneys’ fees and court costs. The provisions of this Section shall survive
Closing or any earlier termination of this Agreement.
16.AS-IS CONVEYANCE. BUYER AGREES THAT, UPON THE CLOSING THEREOF, BUYER SHALL BE
DEEMED TO HAVE ACCEPTED THE APPLICABLE PROPERTY IN ITS THEN EXISTING CONDITION,
“AS IS, WHERE IS AND WITH ALL FAULTS” WITHOUT REPRESENTATION OR WARRANTY OF ANY
KIND OR NATURE BY SELLER EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE
APPLICABLE TRANSFER DOCUMENTS. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT
OR IN THE DOCUMENTS EXECUTED BY SELLER IN CONNECTION WITH CLOSING (“CLOSING
DOCUMENTS”), IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT
AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTIES, INCLUDING, BUT NOT LIMITED
TO, ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR AS TO THE PHYSICAL, STRUCTURAL OR
ENVIRONMENTAL CONDITION OF THE PROPERTIES, THE VALUE OF THE PROPERTIES, THE
STATUS OF TITLE TO THE PROPERTIES OR THEIR COMPLIANCE WITH LAWS, OR ANY OTHER
FACT OR MATTER AFFECTING OR RELATING TO THE PROPERTIES OR THIS AGREEMENT.
BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND
BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS
OR INFORMATION PERTAINING TO THE PROPERTIES OR RELATING

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, OFFERING PACKAGES
DISTRIBUTED WITH RESPECT TO THE PROPERTIES OR ANY OF THE SELLER’S DILIGENCE
MATERIALS) MADE OR FURNISHED BY SELLER, THE MANAGERS OF THE PROPERTIES, OR ANY
REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS
SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS. BUYER ALSO
ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE
PROPERTIES ARE BEING SOLD “AS-IS.”
17.RISK OF LOSS.
(a)    As used in this Section, (i) the term “Casualty” mean a loss resulting
from or related to a fire or other damage of or to a Property or any part
thereof which may occur prior to Closing, and the term “Condemnation” means a
taking or condemnation of a Property or any part thereof if, prior to Closing,
written notice of a proposed condemnation or taking is received, a condemnation
proceeding is commenced, a condemnation proceeding is concluded, or all or any
part of a Property is conveyed in lieu of condemnation. If a Casualty or
Condemnation occurs with respect to any Property prior to Closing, Seller will
immediately give written notice of such event to Buyer.
(b)    In the event of a Casualty or Condemnation that is not “Major” (as
defined below), this Agreement shall remain in full force and effect, and the
parties shall proceed in accordance with paragraph (d) below.
(c)     In the event of a “Major” Casualty or Condemnation, Buyer may terminate
this Agreement as to all of the Properties by written notice to Seller,
whereupon neither party shall have any further rights or obligations hereunder
(except for any Surviving Obligations), the Deposit shall be returned to Buyer
and each party shall bear its own costs incurred in performance of this
Agreement. If Buyer does not elect (by written notice to Seller) to proceed to
Closing under this Agreement within ten (10) days after Seller sends Buyer
written notice of the occurrence of such Major Casualty or Condemnation (which
notice shall state the estimated cost of repair or restoration thereof as opined
by an architect in accordance with Section 17(e) below), then Buyer shall be
deemed to have elected to terminate this Agreement, whereupon the Deposit will
promptly be paid by Escrow Agent to Buyer, and neither of the Parties will have
any further liability or obligation under this Agreement except for any
Surviving Obligations.
(d)     If any Casualty or Condemnation occurs which does not result in a
termination of this Agreement, Seller will, at Closing and as a condition
precedent thereto, pay Buyer or credit Buyer against the Purchase Price the
amount of any insurance or condemnation proceeds attributable to such event, or
assign to Buyer, as of the Closing Date and in a form acceptable to Buyer, but
without representation, warranty or recourse to Seller, all rights or claims to
the same, and (if a Casualty) credit to Buyer an amount equal to any deductible
or other loss amounts which are not covered under Seller’s insurance policy(ies)
applicable to the affected Property.
(e)     For purposes of this Section 17, “Major” Casualty or Condemnation refers
to the following: (i) a Casualty loss to any one Property (a) such that the cost
of repairing or restoring the Property (or portion thereof) in question to
substantially the same condition that existed prior to the Casualty would be, in
the opinion of an architect selected by Seller and reasonably approved by Buyer,
equal to or greater than Two Hundred Thousand Dollars ($200,000.00), (b) that
entitles any tenant of the Property to terminate its Lease or abate rent (to the
extent not covered by the

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



proceeds of any business interruption or rent loss insurance required under the
applicable Lease or Leases), (c) that, in Buyer’s reasonable estimation, will
take longer than sixty (60) days to repair, or (d) that is not insured, or (ii)
any loss due to a Condemnation that (a) permanently and materially impairs use
of the Property, including, but not limited to loss of any portion of the
Buildings, loss of parking spaces, (b) entitles any tenant of the Property to
terminate its Lease or abate rent (to the extent not covered by the proceeds of
any business interruption or rent loss insurance required under the applicable
Lease or Leases), or (c) any Condemnation which materially impairs access to the
Property. If Buyer does not give written notice to Seller of Buyer’s reasons for
disapproving an architect within five (5) business days after receipt of notice
of the proposed architect, Buyer shall be deemed to have approved the architect
selected by Seller.
18.SELLER’S REPRESENTATIONS AND WARRANTIES.
(a)    Seller represents and warrants to Buyer as of the Effective Date and
again as of the Closing Date that:
(i)Seller is the fee title owner of the Real Property and has full power and
authority to execute, deliver and perform under this Agreement and the Transfer
Documents, and no consent of any third party is required for Seller to enter
into this Agreement and perform Seller’s obligations hereunder;
(ii)there are no actions or proceedings pending or, to Seller’s knowledge,
threatened against Seller which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents;
(iii)the execution, delivery and performance of this Agreement and the Transfer
Documents have not and will not constitute a breach of or default under any
other agreement, law or court order under which Seller is a party or may be
bound;
(iv)there are no unrecorded leases (other than the Leases), liens or
encumbrances which may affect title to any Property; any existing financing
secured by any Property or any part thereof will be satisfied and discharged in
full at or prior to Closing; and Seller does not have any defeasance, lender
approval or prepayment obligations with respect to any existing financing which
will delay the Closing;
(v)to Seller’s knowledge (1) no written notice of violation has been issued with
regard to any applicable regulation, ordinance, requirement, covenant, condition
or restriction relating to the present use or occupancy of any Property by any
person, authority or agency having jurisdiction; (2) there is no impending or
contemplated Condemnation affecting any Property; (3) there are no intended
public improvements which will or could result in any charges being assessed
against any Property or which will result in a lien upon any Property; and (4)
there are no proceedings pending for the increase of the assessed valuation of
any Property;
(vi)there are no suits or claims pending or, to Seller’s knowledge, threatened
with respect to or in any manner affecting any Property or any Lease (except for
a threatened personal injury lawsuit relating to a “slip and fall” incident that
occurred at Blankenbaker Plaza in February, 2014, which has been disclosed to
Buyer and of which the Seller’s insurance carrier has been notified), nor does
Seller know of any circumstances which should or could reasonably form the basis
for any such suits or claims;

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



(vii)Seller has not taken any action to change the present use or zoning of or
other entitlements or land-use permissions or restrictions upon any Property,
and to Seller’s knowledge there are no such proceedings pending;
(viii)except as may be detailed in any environmental documents included in
Seller’s Diligence Materials, Seller has no actual knowledge that there exists
or has existed, and neither Seller nor its affiliates have caused, any
generation, production, location, transportation, storage, treatment, discharge,
disposal, release or threatened release upon, under or about any Property of any
Hazardous Materials. “Hazardous Materials” means any flammables, explosives,
radioactive materials, hazardous wastes, hazardous and toxic substances or
related materials, asbestos or any material containing asbestos (including,
without limitation, vinyl asbestos tile), or any other substance or material
defined as a “hazardous substance” by any federal, state, or local environmental
law, ordinance, rule or regulation including, without limitation, the Federal
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, the Federal Hazardous Materials Transportation Act, as amended, the
Federal Resource Conservation and Recovery Act, as amended, and the rules and
regulations adopted and promulgated pursuant to each of the foregoing, but
excluding reasonable and necessary quantities of cleaning supplies, lubricants,
office supplies (ink, toner), and petroleum products stored and consumed in the
ordinary course of business operations at the Properties (including maintenance
and operation of equipment) and in compliance with applicable law;
(ix)Seller has not entered into and will not enter into, and there is not
existing, any other agreement, written or oral, under which Seller is or could
become obligated to sell any Property or any portion thereof to a third party,
except for any ROFR contained in a Lease;
(x)The Rent Roll is true, accurate and complete in all material respects, and
there are no Leases or other licenses, tenancies other agreements for any space
in the Property other than those set forth on the Rent Roll; Seller has
delivered (or will include in Seller’s Diligence Materials) true, correct,
complete and legible copies of each Lease (including all guarantees, amendments,
letter agreements, addenda and/or assignments thereof) and subleases, if any,
and any other agreements between Seller (or any affiliate of Seller) and any
Tenant (or any affiliate of such Tenant); and there are no promises,
understandings or commitments between Seller and any person or entity in any way
pertaining to the leasing or occupancy of any of the Property by such person or
entity which would be binding upon Buyer following Closing, other than those
contained in the foregoing documents provided to Buyer;
(xi)To Seller’s knowledge, no default of Seller exists under any Lease; Seller
has sent no written notice of default to any Tenant which remains uncured and,
to Seller’s knowledge, except as set forth in Seller’s Diligence Materials no
default by any Tenant exists under any Lease; Seller has not received any notice
or correspondence from any Tenant or on behalf of any Tenant’s agents indicating
(nor is Seller otherwise aware of) any desire, willingness or intent of any
Tenant to vacate all or any portion of any Property or amend or modify (so as to
reduce rent or charges under the Lease, shorten the term, or otherwise reduce
the obligations of the tenant or guarantor), assign, sublease or terminate its
Lease; and Seller has not received any notice or correspondence from or on
behalf of any Tenant requesting the consent of Seller to any of the foregoing;
(xii)To Seller’s knowledge, no Tenant is entitled to any reduction in, refund
of, or counterclaim, offset, allowance, credit, rebate, or deduction against, or
is otherwise disputing,

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



any Rents or other charges paid, payable or to become payable by such Tenant,
including but not limited to “CAM” expenses and other similar charges (but
subject to Seller’s completion of annual reconciliations of CAM, taxes and
insurance in accordance with the Leases which may result in adjustments and
credits with Tenants); except as set forth in Seller’s Diligence Materials no
Tenant is entitled to any free rent periods or rental abatements, concessions
and other inducements for any period subsequent to Closing; no construction,
alteration, decoration or other work remains to be performed under any Lease by
the landlord thereunder and all construction allowances or other sums to be paid
to any Tenants have been paid in full;
(xiii)all amounts due and payable by Seller under any applicable reciprocal
easement agreement or declaration of covenants, conditions and/or restrictions
affecting any Property (the “REA’s”) have been paid through the most recent
required installment payment and no default of Seller exists under any of the
REA’s and, to Seller’s knowledge, no default of any other party exists under any
of the REA’s;
(xiv)with respect to the Operating Contracts, (A) Seller has delivered to Buyer
true, correct and complete copies of each of the existing Operating Contracts;
(B) such Operating Contracts are the only currently effective contracts of that
type concerning the Properties and there are no further amendments modification
or supplements of or to the Operating Contracts in effect; and (C) each of the
Operating Contracts is in full force and effect; there are no current defaults
by Seller under the Operating Contracts; and to Seller’s knowledge, there are no
current defaults under the Operating Contracts by the service provider
counterparties to the Operating Contracts;
(xv)all brokerage commissions and other compensation and fees payable by reason
of any Lease (including, without limitation, any renewals or expansions) have
been fully paid, and no exclusive or continuing leasing or brokerage agreements
exist as to any part of any Property;
(xvi)the annual net rent under each Lease for each Property as of the Effective
Date is as stated on Schedule 2; and, except as provided in Seller’s Diligence
Materials and except for the sum of $750,000 in escrow with Multi-State Title
Agency, LLC (the “Liquor Store Escrow”) and to be disbursed to Wal-Mart Stores
East, L.P. (“Wal-Mart”) upon the satisfaction of certain conditions as outlined
in the First Amendment to Lease and Escrow Agreement between MO Blankenbaker,
LLC and Wal-Mart dated April 21, 2014, no Tenant is entitled to any unpaid
improvement allowances, free rent periods or rental abatements, concessions or
other inducements;
(xvii)all amounts presently due and payable, and all obligations presently
performable, by Seller with respect to each Property have been paid and
performed in full in all material respects and, to Seller’s knowledge, no
default of Seller exists with respect to any Property; and
(xviii)if prior to Closing Seller receives notice or knowledge of any additional
information regarding any of the matters set forth in this Section 18 that would
cause any of Seller’s representations or warranties to be untrue or incorrect in
any material respect, Seller will immediately give written notice to Buyer of
the same.
References in this Agreement to the “knowledge” of Seller shall refer only to
the actual knowledge of the Designated Employee (as hereinafter defined) of
Seller, and shall not be construed, by

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



imputation or otherwise, to refer to the knowledge of Seller or any affiliate of
Seller, the property manager or leasing agent of either of the Properties, or to
any other officer, agent, manager, representative or employee of Seller or any
affiliate thereof. As used herein, the term “Designated Employee” shall refer to
John I. Silverman, who the Seller represents is the person most likely to have
the information set forth in the representations and warranties.
(b)    Further, Seller hereby covenants that unless Buyer otherwise grants
Buyer’s prior written consent, which consent may be withheld in Buyer’s sole
discretion:
(i)    Seller will pay (or cause to be paid) in full prior to the Closing Date
all bills or other charges, costs or expenses arising out of or in connection
with or resulting from Seller’s use, ownership, or operation of each Property,
including without limitation all general real estate taxes, assessments and
personal property taxes which become due and payable with respect to each
Property prior to the Closing Date, except for any item to be prorated at
Closing in accordance with this Agreement;
(ii)    Seller will not execute or enter into any lease with respect to any
Property or any part thereof, or terminate, amend, modify, extend, or waive any
rights under any Lease; and Seller will not execute or enter into any new
Operating Contract with respect to any Property that would be binding upon any
Property or any part thereof after Closing, or terminate, amend, modify, extend,
or waive any rights under the existing Operating Contracts (except as
contemplated by Section 9(b) above), except with Buyer’s prior written consent
(which shall not be unreasonably withheld during the Study Period and shall be
at Buyer’s sole discretion thereafter if Buyer has elected to close). Buyer
designates the contact person so named in the Summary of Terms above as the
representative of Buyer through which Seller may request and obtain any consent
required of Buyer under this Section or any other applicable provision of this
Agreement (“Buyer’s Contact”).
(iii)    Seller will (1) continue to operate each Property as heretofore
operated; (2) maintain each Property and perform routine and required
maintenance and replacements consistent with how the Property is currently
leased and managed; (3) pay prior to Closing all sums due for work, materials or
services furnished or otherwise incurred in the ownership, use or operation of
each Property; (4) comply with all governmental requirements applicable to each
Property and with the terms, covenants and conditions of each Lease; (5) except
as required by a governmental agency, not place or permit to be placed on any
portion of any Property any new improvements of any kind or remove or permit any
improvements to be removed from any Property; and (6) not, by voluntary or
intentional act or omission, cause or create any easements, encumbrances, or
liens to arise or to be imposed upon any Property or to allow any amendment or
modification to any existing easements or encumbrances;
(iv)    Seller will not provide a copy of, nor disclose any of the terms of,
this Agreement to any appraiser, and Seller will instruct any Brokers not to
provide a copy of, nor disclose any of the terms of, this Agreement to any
appraiser; and
(v)    Seller will request and reasonably cooperate to obtain estoppel
certificates, addressed to Buyer, Lender and their successors and assigns and in
the form (if any, required by the applicable REA), from all other parties to any
applicable reciprocal easement agreement, declaration of covenants, conditions
and restrictions, or similar agreement relating to any Property; provided,
however, that the receipt of same shall not be a condition to Closing.

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



All representations and warranties made in this Section 18 by Seller shall
survive Closing for a period of one (1) year following the Closing Date (the
“Survival Period”). Seller will indemnify and hold Buyer harmless from and
against any claims, loss, damage, liability and expense, including without
limitation reasonable attorneys’ fees and court costs, which Buyer may incur by
reason of any misrepresentation by Seller or any material breach of any of
Seller’s representations and warranties, discovered or arising prior to the
expiration of the Survival Period. Seller’s indemnity and hold harmless
obligations shall survive Closing. Notwithstanding the foregoing, Seller shall
have no liability to Buyer for a breach of any representation or warranty unless
written notice containing a description of the specific nature of such breach
shall have been given by Buyer to Seller prior to the expiration of the Survival
Period, and no claim for a breach of any representation or warranty of Seller
shall be actionable or payable if the breach in question results from or is
based on a condition, state of facts or other matter that was actually known to
Buyer prior to Closing.
19.BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller as of the Effective Date and again as of the Closing Date that:
(a)    Buyer has full power and authority to execute, deliver and perform under
this Agreement and the Transfer Documents, and no consent of any third party is
required for Buyer to enter into this Agreement and perform Buyer’s obligations
hereunder;
(b)    there are no actions or proceedings pending or, to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents;
(c)    the execution, delivery and performance of this Agreement and the
Transfer Documents have not and will not constitute a breach or default under
any other agreement, law or court order under which Buyer is a party or may be
bound; and
(d)    if Buyer receives notice or knowledge of any additional information
regarding any of the matters set forth in this Section 19 prior to Closing that
would cause any of Buyer’s representations or warranties to be untrue or
incorrect in any material respect, Buyer will immediately give written notice to
Seller of the same.
All representations and warranties made in this Section 19 by Buyer shall
survive Closing for the Survival Period. Buyer will indemnify and hold Seller
harmless from and against any claims, loss, damage, liability and expense,
including without limitation reasonable attorneys’ fees and court costs, which
Seller may incur by reason of any misrepresentation by Buyer or any breach of
any of Buyer’s representations and warranties, discovered or arising prior to
the expiration of the Survival Period. Buyer’s indemnity and hold harmless
obligations shall survive Closing. Notwithstanding the foregoing, Buyer shall
have no liability to Seller for a breach of any representation or warranty
unless written notice containing a description of the specific nature of such
breach shall have been given by Seller to Buyer prior to the expiration of the
Survival Period, and no claim for a breach of any representation or warranty of
Buyer shall be actionable or payable if the breach in question results from or
is based on a condition, state of facts or other matter that was actually known
to Seller prior to Closing.
20.ASSIGNMENT. Except as provided below, this Agreement may not be assigned by
either Seller or Buyer without the prior written consent of the other Party,
which consent will be in such Party’s sole discretion. Notwithstanding the
foregoing, Buyer may assign its rights under

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



this Agreement, in whole or in part, to any entity or entities affiliated with,
controlled by, or under common control with Buyer without seeking or obtaining
Seller’s consent, including specifically (but without limitation) as to each
Property to a “special purpose entity” formed to take title to such Property.
Each such assignee will execute an instrument whereby such assignee assumes the
obligations of Buyer under this Agreement with respect to each Property covered
by such assignment, and a fully executed copy of such instrument will be
provided to Seller. No assignment by Buyer shall release or otherwise relieve
Buyer from any obligations hereunder.
21.DEFAULT; REMEDIES.
(a)If Seller breaches this Agreement with respect to any Property and such
breach is not cured within five (5) days of receiving written notice from Buyer,
Buyer may at Buyer’s sole option either: (i) by written notice given to Seller
and Escrow Agent terminate this Agreement, in which event the Deposit will be
paid immediately by Escrow Agent to Buyer, Seller will promptly reimburse Buyer
for all of Buyer’s reasonable out-of-pocket and third-party expenses (including
without limitation reasonable attorneys’ fees) incurred in connection with the
Properties, Buyer’s Diligence or this transaction (provided that such
reimbursement will not exceed the sum of Fifty Thousand Dollars ($75,000.00) in
the aggregate), and neither of the Parties will have any further liability or
obligation under this Agreement except for any Surviving Obligations; (ii)
extend the date scheduled for Closing for such period of time as Buyer deems
reasonably necessary to allow Seller to cure or remedy such breach (but without
prejudice to Buyer’s ability to thereafter invoke its other remedies hereunder
should Seller fail to timely cure such breach); or (iii) seek specific
performance against Seller, in which event the Closing Date will be
automatically extended as necessary for Buyer to prosecute such action.
Notwithstanding the foregoing, if specific performance is made unavailable as a
remedy to Buyer by Seller’s affirmative acts or intentional omissions, Buyer
will be entitled to pursue all rights and remedies available at law or in
equity, .
(b)If Buyer breaches this Agreement and such breach is not cured within five (5)
days of receiving written notice from Seller, Seller may, as Seller’s sole and
exclusive remedy for such breach, by written notice given to Buyer and Escrow
Agent terminate this Agreement and receive the Deposit in accordance with
Section 3(b) above as Seller’s agreed and total liquidated damages, it being
acknowledged and agreed by the Parties that it would be difficult or impossible
to determine Seller’s exact damages, and the Deposit represents a reasonable
estimate of those damages. Upon such termination by Seller, neither of the
Parties will have any further liability or obligation under this Agreement
except for any Surviving Obligations. SELLER WAIVES ANY RIGHT TO SEEK ANY OTHER
REMEDIES AGAINST BUYER, INCLUDING ANY EQUITABLE OR LEGAL REMEDIES.
(c)The provisions of this Section 21 shall not limit any rights or remedies
either Party may have after Closing with respect to those representations,
warranties, indemnities, or other provisions of this Agreement that survive
Closing or under the Transfer Documents or any other documents entered at
Closing into pursuant to this Agreement.
22.NOTICES. All notices under this Agreement must be sent either by (a) email or
telecopier, (b) a reputable national overnight courier service, (c) personal
delivery, or (d) registered or certified US mail, return receipt requested.
Notices from or signed by the legal counsel for a Party shall be equally
effective as a notice from such Party itself. The addresses to be used for
notices are those set forth in the Summary of Terms above, or such other
addresses as a Party may from time to time direct by notice given in accordance
with these requirements. If sent by

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



email or telecopier, a notice shall be deemed given when such email or telecopy
is transmitted to the notice address or number, and shall be deemed received on
that same day unless given after 9:00 p.m. ET, in which case such receipt shall
be the next business day. If personally delivered, a notice shall be deemed
given and received upon such delivery. If sent by overnight courier service, a
notice shall be deemed given upon deposit with such courier and deemed received
upon actual receipt or refusal of delivery at the notice address. If sent by
registered or certified mail, a notice shall be deemed given and received on the
third business day after deposit into the US Mail.
23.ATTORNEYS’ FEES. If there is any litigation or arbitration between the
Parties to determine or enforce any provisions or rights arising under this
Agreement, the prevailing Party in such proceeding will be entitled to obtain
from the other Party all costs and expenses incurred by the prevailing Party in
connection therewith, including without limitation reasonable attorneys’ fees
and court costs. The provisions of this Section shall survive Closing or any
earlier termination of this Agreement.
24.POST-CLOSING INDEMNITY. If Closing occurs, thereafter (a) Buyer will
indemnify, defend and hold harmless Seller, Seller’s direct and indirect parent
entities and affiliates, and their respective directors, managers, officers,
employees, agents, successors and assigns (collectively, the “Seller Indemnified
Parties”), for, from and against any and all demands, claims (including without
limitation causes of action in tort), legal or administrative proceedings,
losses, liabilities, damages, penalties, fines, liens, judgments, costs or
expenses whatsoever (including without limitation reasonable attorneys’ fees and
costs), whether direct or indirect, known or unknown, foreseen or unforeseen,
relating to any Property (collectively, “Claims”) that are brought by third
parties against the Seller Indemnified Parties relating to any actual or alleged
events, acts or omissions occurring with respect to any Property from and after
Closing or with respect to which the claimed loss, damage or injury occurred
from and after Closing; and (b) Seller will indemnify, defend and hold harmless
Buyer, Buyer’s direct and indirect parent entities and affiliates, and their
respective directors, managers, officers, employees, agents, successors and
assigns (collectively, the “Buyer Indemnified Parties”) for, from and against
any and all Claims that are brought by third parties against the Buyer
Indemnified Parties relating to any actual or alleged events, acts or omissions
occurring with respect to any Property prior to Closing or with respect to which
the claimed loss, damage or injury occurred prior to Closing. The obligations in
this Section shall not apply to any Claims which the Parties have expressly
agreed, elsewhere in this Agreement or in the Transfer Documents, will be
addressed, handled or allocated in a manner contrary to the foregoing general
provisions. The provisions of this Section shall survive Closing.
25.TENANT AUDIT RIGHT. If any Tenant has the right to inspect and audit any
books, records or other documents of the landlord under its Lease, Seller agrees
to retain such books, records and other documents to enable such Tenant to
conduct a full and complete audit thereof until the date that is six (6) months
after the latest date that such Tenant could demand an inspection and/or audit
thereof pursuant to its Lease. Upon written request from Buyer, Seller will
provide both Buyer and such Tenant with reasonable access to such books, records
and other documents and otherwise reasonably cooperate with both Buyer and such
Tenant with respect to such inspection or audit by such Tenant. If any Tenant
claims any right to a credit, refund or other reimbursement as a result of such
inspection or audit, Seller will indemnify, defend and hold harmless the Buyer
Indemnified Parties from and against any Claims relating thereto or arising
therefrom to the extent the same relate to any period(s) prior to Closing. The
provisions of this Section shall survive Closing.

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



26.1031 EXCHANGE. Each Party may structure its purchase or sale, as applicable,
as part of a like-kind exchange under Section 1031 of the Tax Code. Each Party
will if requested reasonably cooperate with the other (at no cost or liability
to the cooperating Party) in effectuating such a like-kind exchange, including
signing such documents as may reasonably and customarily be required to
accomplish such exchange; provided, however, that the Closing Date will not
thereby be delayed and the cooperating Party will not be required to incur any
additional liability or undertake any additional obligations as a result of any
such like-kind exchange. The Party employing the like-kind exchange structure
will pay all costs and expenses associated with effectuating such exchange.
27.MISCELLANEOUS. This Agreement constitutes a binding agreement between Seller
and Buyer for the sale and purchase of the Properties subject to the terms set
forth in this Agreement. Subject to the limitations set forth in this Agreement,
this Agreement shall bind and inure to the benefit of the Parties and their
respective successors and assigns. This Agreement constitutes the entire
agreement between the Parties pertaining to the sale and purchase of the
Properties, and unless expressly stated otherwise all prior and contemporaneous
agreements, representations, negotiations and understandings of the Parties
regarding this transaction (including without limitation any Letter of Intent),
whether oral or written, are superseded and merged herein. The foregoing
sentence shall in no way affect the validity of any instruments subsequently
executed by the Parties as contemplated by this Agreement. No modification,
waiver, amendment or discharge of or under this Agreement shall be valid unless
contained in a writing signed by the Party against whom enforcement is sought.
If Seller consists of more than one person or entity, the liability of each such
person or entity shall be joint and several. No waiver by Seller or Buyer of a
breach of any of the terms, covenants or conditions of this Agreement shall be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition contained herein. The headings of
this Agreement are for reference only and shall not limit or define the meaning
of any provision of this Agreement.
28.TIME OF ESSENCE. Time is of the essence of this Agreement. When used in this
Agreement, the term “business day” means any day which is not a Saturday, Sunday
or legal holiday. If this Agreement specifies that a time period expires or that
an action be taken on a date which is not a business day, such date shall be
deemed extended to the next succeeding day which is a business day, and any
successive time periods shall be deemed extended accordingly.
29.SEVERABILITY. If any one or more of the covenants, agreements, conditions,
provisions, or terms of this Agreement is, in any respect or to any extent (in
whole or in part), held to be invalid, illegal or unenforceable for any reason,
all remaining portions thereof which are not so held, and all other covenants,
agreements, conditions, provisions, and terms of this Agreement, will not be
affected by such holding, but will remain valid and in force to the fullest
extent permitted by law.
30.SURVIVAL. To the extent that the performance of any covenant or other
obligation of a Party in or pursuant to this Agreement or the Transfer Documents
is contemplated to occur or continue after the Closing, the same shall not merge
with the transfer of title to any Property, but shall remain in effect until
fulfilled (subject to any express limitation thereon set forth in this
Agreement).
31.APPROVALS; FURTHER ACTS. The Parties agree that for all matters in this
Agreement requiring the consent or approval of any Party, unless otherwise
expressly provided in

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



this Agreement any such consent or approval will not be unreasonably withheld,
conditioned or delayed. The Parties agree to promptly execute such other
documents and to perform such other acts as may be reasonably necessary to carry
out the purpose and intent of this Agreement.
32.GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State in which the Real Property is
located.
33.COUNTERPARTS; ELECTRONIC DELIVERY. This Agreement and any related documents
may be executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument. Documents executed by the Parties but delivered by facsimile, “pdf”
or other electronic means will be accepted with the same effect as original
ink-signed “hard copy” versions (an “Executed Original”) of such documents,
provided that (a) if expressly requested by the other Party or Escrow Agent, a
Party will promptly also deliver one or more Executed Originals of any such
document; and (b) all Transfer Documents which are to be recorded must be
delivered by the signing Party to Escrow Agent as Executed Originals.
34.INCORPORATION OF EXHIBITS AND SCHEDULES. All Exhibits and Schedules attached
to this Agreement are considered to be a part of this Agreement and are fully
incorporated herein by this reference to the same extent as though set forth at
length.
35.OFAC. Each Party represents and warrants to the other, and to Escrow Agent,
that (a) such Party is not knowingly acting, directly or indirectly, for or on
behalf of any person, group, entity or nation named by any Executive Order or
the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any law that is enforced or administered by the Office of
Foreign Assets Control, or engaging in, instigating or facilitating this
transaction for or on behalf of any such person, group, entity or nation; (b)
such Party is not engaging in this transaction, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering; and (c) none of the funds of such Party to
be utilized in this transaction have been or will be derived from any unlawful
activity with the result that such Party or any Property is subject to seizure,
forfeiture or other such remedy or that this Agreement or the transactions
hereunder are or will be in violation of law. The provisions of this Section
shall survive Closing or any earlier termination of this Agreement.
36.SEC FILING INFORMATION. In order to enable Buyer to comply with certain
reporting requirements of the Securities and Exchange Commission (the “SEC”),
including, without limitation, SEC Rule 3-14 of Regulation S-X, Seller agrees to
provide Buyer and its representatives, upon Buyer’s request, information
relating to Seller’s ownership and operation of each Property, including without
limitation Seller's most current operating statements relating to the financial
operation of each Property for the current and immediately prior fiscal years,
and support for certain operating revenues and expenses specific to each
Property (collectively, the “SEC Filing Information”). Seller acknowledges that
certain of the SEC Filing Information may be included or disclosed in filings
required to be made by Buyer with the SEC. Seller will cooperate in providing
the SEC Filing Information and answering questions with respect thereto as they
arise. The provisions of this Section shall survive Closing for a period of one
(1) year.
37.SALES AND PRIVILEGE TAXES. Seller represents, warrants and covenants to Buyer
that all state and local transaction privilege, sales, excise, use or similar
taxes relating to

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



the development, sale or rental of each Property prior to the Closing Date
(including, without limitation any speculative builder tax, owner-builder tax,
construction contractor tax, or rent tax) have been or timely will be paid.
Seller will additionally pay any such taxes that may arise or be assessed
against Seller as a result of the sale of any Property to the appropriate taxing
authorities as and when due. Seller will indemnify, defend and hold harmless the
Buyer Indemnified Parties from any and all Claims relating to a breach of such
tax payment obligations. The provisions of this Section shall survive Closing.
38.NO CONSEQUENTIAL DAMAGES. Notwithstanding anything expressed or implied in
this Agreement to the contrary, neither Buyer nor Seller shall have any right to
seek or collect any consequential, special or punitive damages for a breach of
or default under this Agreement.
[SIGNATURE PAGE FOLLOWS]

Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be executed
by their duly authorized and empowered representatives as of the Effective Date.




SELLER:
MO BLANKENBAKER, LLC, an Ohio limited liability company



By: /s/ John I. Silverman
Name: John I. Silverman
Title: Executive Manager






MO BRYNWOOD, LLC, an Ohio limited liability company




By: /s/ John I. Silverman
Name: John I. Silverman
Title: Executive Manager






    




BUYER:
ARCP ACQUISITIONS, LLC, a Delaware limited liability company





By: /s/ Daniel T. Haug
Name (Print): Daniel T. Haug
Title: Authorized Officer


    







Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois



--------------------------------------------------------------------------------







ESCROW AGENT’S ACCEPTANCE


The foregoing fully executed Agreement is accepted by the undersigned, as the
“Escrow Agent” hereunder, as of the 3rd day of October, 2014. Escrow Agent
accepts the engagement to handle the escrow established by this Agreement in
accordance with the terms set forth in this Agreement, including without
limitation the Escrow Instructions, and acknowledges its receipt of the Deposit.


FIRST AMERICAN TITLE INSURANCE COMPANY




By: /s/ Jodi Scheppe
Name (Print): Jodi Scheppe
Title: Escrow Officer









Master Purchase and Sale Agreement
MT – Louisville, Kentucky; Rockford, Illinois

